UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

LODGING SOLUTIONS, LLC d/b/a Case No. 19-CV-10806-AJN
ACCOMMODATIONS PLUS
INTERNATIONAL,

-against-

ROBERT MILLER, FLEETCOR
TECHNOLOGIES, INC., TRAVELLIANCE,
INC., and CORPORATE LODGING
CONSULTANTS, INC.,

 

Defendants.

 

 

 

 

 

Upon consent of the parties, the accompanying Memorandum of Law In support of
Plaintiff's Motion for Expedited Discovery, and upon all prior papers and proceedings heretofore
had herein, it is hereby

ORDERED that discovery is expedited as follows: pursuant to Rules 26 and 45 of the
Federal Rules of Civil Procedure, and without the requirement of a meeting pursuant to Fed. R.
Civ. P. 26(f):

1. The Plaintiff may serve the subpoena upon SalesForce.com, Inc. on or before
December 1, 2019.

2. the Plaintiff may obtain the production of the materials requested within ten (10)
days from service of subpoena.

SO ORDERED

Dated: Veuwan , 2019
New York, NY A

UNITED STATES DISTRICT JUDGE

 

 

 
